Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among ANADIGICS, INC., Aloha Holding Company, Inc. and Aloha acquisition sub, Inc. dated as of NOVEMBER 11 , 2015 Table of Contents Page ARTICLE 1 THE OFFER 2 Section 1.1 The Offer. 2 Section 1.2 Company Actions 4 Section 1.3 Directors 5 ARTICLE 2 THE MERGER 3 Section 2.1 Merger of Purchaser Into the Company 6 Section 2.2 Effect of the Merger 6 Section 2.3 Closing; Effective Time 6 Section 2.4 Merger Without Meeting of Stockholders 6 Section 2.5 Certificate of Incorporation and Bylaws; Directors and Officers 7 Section 2.6 Conversion of Shares 7 Section 2.7 Surrender of Certificates; Stock Transfer Books 8 Section 2.8 Appraisal Rights 10 Section 2.9 Treatment of Company Equity Awards. 10 Section 2.10 Further Action 11 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 11 Section 3.1 Due Incorporation; Subsidiaries, Etc. 12 Section 3.2 Certificate of Incorporation and Bylaws; Minutes 12 Section 3.3 Capitalization, Etc 13 Section 3.4 Authority 15 Section 3.5 Non-Contravention; Consents 15 Section 3.6 SEC Filings; Financial Statements 16 Section 3.7 Absence of Changes 18 Section 3.8 Title to Assets 18 Section 3.9 Real Property; Equipment. 18 Section 3.10 Intellectual Property 20 Section 3.11 Contracts. 22 Section 3.12 Liabilities 25 Section 3.13 Compliance With Legal Requirements 25 Section 3.14 Permits; Regulatory Matters 25 -i- Table of Contents (continued) Page Section 3.15 Certain Business Practices 26 Section 3.16 Tax Matters 27 Section 3.17 Employee Matters; Benefit Plans 29 Section 3.18 Environmental Matters 35 Section 3.19 Insurance 36 Section 3.20 Transactions With Affiliates 36 Section 3.21 Legal Proceedings; Orders 36 Section 3.22 Inapplicability of Takeover Laws 37 Section 3.23 Vote Required 37 Section 3.24 Fairness Opinion 37 Section 3.25 Brokers and Finders 37 Section 3.26 Export Controls 37 Section 3.27 Government Contracts 38 Section 3.28 Information in the Offer Documents and Schedule 14D-9 38 Section 3.29 Customers and Suppliers 39 Section 3.30 Product Liability 39 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER 39 Section 4.1 Due Organization 39 Section 4.2 Purchaser 40 Section 4.3 Authority; Binding Nature of Agreement 40 Section 4.4 Non-Contravention; Consents 40 Section 4.5 Information in the Offer Documents and Schedule 14D-9 41 Section 4.6 Absence of Litigation 41 Section 4.7 Funds 41 Section 4.8 Ownership of Company Common Stock 41 ARTICLE 5 CERTAIN COVENANTS OF THE COMPANY 42 Section 5.1 Access and Investigation 42 Section 5.2 Operation of the Company’s Business. 42 Section 5.3 Go-Shop Period; No Solicitation. 46 -ii- Table of Contents (continued) Page Section 5.4 ISRA Compliance 50 ARTICLE 6 ADDITIONAL COVENANTS OF THE PARTIES 51 Section 6.1 Filings and Approvals 51 Section 6.2 Indemnification of Officers and Directors 52 Section 6.3 Securityholder Litigation 53 Section 6.4 Payoff of Indebtedness 54 Section 6.5 Third Party Consents 54 Section 6.6 Publicity 54 Section 6.7 Takeover Laws 54 Section 6.8 Notification of Changes 55 Section 6.9 Section 16 Matters 55 Section 6.10 Stock Exchange Delisting; Deregistration 55 Section 6.11 Rule 14d-10 55 Section 6.12 Termination of ESPP 55 Section 6.13 Termination of Company Equity Plans 56 Section 6.14 Termination of Certain Company Options 56 Section 6.15 Termination of Severance Pay Plan 56 ARTICLE 7 CONDITIONS PRECEDENT TO THE MERGER 56 Section 7.1 Conditions 56 Section 7.2 Frustration of Conditions 56 ARTICLE 8 TERMINATION 57 Section 8.1 Termination 57 Section 8.2 Effect of Termination 58 Section 8.3 Expenses; Termination Fee 58 ARTICLE 9 MISCELLANEOUS PROVISIONS 59 Section 9.1 Amendment 59 Section 9.2 Waiver 59 Section 9.3 No Survival of Representations and Warranties 60 Section 9.4 Entire Agreement 60 Section 9.5 Counterparts 60 -iii- Table of Contents (continued) Page Section 9.6 Governing Law; Jurisdiction 60 Section 9.7 Waiver of Jury Trial 61 Section 9.8 Specific Performance; Remedies 61 Section 9.9 Assignability 61 Section 9.10 Third Party Beneficiaries 62 Section 9.11 Notices 62 Section 9.12 Severability 63 Section 9.13 Construction 63 Exhibit A Certain Definitions A-1 Exhibit B Certificate of Incorporation of the Surviving Corporation B-1 Exhibit C Bylaws of the Surviving Corporation C-1 Annex I Conditions of the Offer I-i -iv- AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of November 11, 2015 by and among: (i) ANADIGICS, INC., a Delaware corporation (the “ Company ”); (ii) ALOHA HOLDING COMPANY, INC., a Delaware corporation (“ Parent ”); and (iii) ALOHA ACQUISITION SUB, INC., a Delaware corporation and a wholly owned subsidiary of Parent (“ Purchaser ”). Certain capitalized terms used in this Agreement are defined in Exhibit A . RECITALS A.Upon the terms and subject to the conditions set forth in this Agreement, Purchaser has agreed to commence a cash tender offer (as it may be extended, amended and supplemented from time to time as permitted or required under this Agreement, the “ Offer ”) to acquire all of the issued and outstanding shares of Company Common Stock (“ Shares ”) for $0.35 per share of Company Common Stock (such amount or any different amount per share paid pursuant to the Offer (to the extent permitted under this Agreement), the “ Offer Price ”), net to the holder thereof cash, without interest. B.Following the consummation of the Offer, upon the terms and subject to the conditions set forth herein, Purchaser will be merged with and into the Company (the “ Merger ”), with the Company as the surviving corporation (the “ Surviving Corporation ”), in accordance with the DGCL, whereby each Share, except as otherwise provided herein, will be converted into the right to receive the Offer Price, net to the holder thereof in cash, without interest, upon the terms and subject to the conditions set forth in this Agreement. C.The Board of Directors of the Company (the “ Company Board ”) has unanimously determined that this Agreement and the Transactions are advisable, fair to and in the best interests of the Company’s stockholders, has unanimously approved this Agreement and the Transactions in accordance with the DGCL, and has unanimously resolved to recommend that the stockholders of the Company accept the Offer and tender their Shares to Purchaser pursuant to the Offer. D.The Board of Directors of Parent has approved and declared advisable this Agreement and the Transactions. E.The Board of Directors of Purchaser has determined that this Agreement and the Transactions are advisable, fair to and in the best interests of Purchaser and its sole stockholder, and has approved this Agreement and the Transactions. F.The Merger will be governed by Section251(h) of the DGCL and will be effected as soon as practicable following the consummation of the Offer upon the terms and subject to the conditions set forth in this Agreement. -1- AGREEMENT The parties to this Agreement, intending to be legally bound, agree as follows: Article 1 The Offer Section 1.1 The Offer . (a)Provided that this Agreement has not been terminated in accordance with Article 8 , as promptly as practicable after the date of this Agreement, but in no event more than ten (10) Business Days after the date of this Agreement, Purchaser will (and Parent will cause Purchaser to) commence (within the meaning of Rule 14d-2 under the Exchange Act) the Offer. (b)Upon the terms and subject to the conditions set forth in this Agreement, including the prior satisfaction of the Minimum Condition and the satisfaction or waiver by Purchaser of the other conditions set forth in Annex I (collectively, the “ Offer Conditions ”), Purchaser will (and Parent will cause Purchaser to), as promptly as practicable after the Expiration Date (as it may be extended in accordance with this Section 1.1 ), consummate the Offer in accordance with its terms and accept for payment and promptly thereafter pay for all Shares validly tendered and not validly withdrawn pursuant to the Offer. (c)The Offer will be made by means of an offer to purchase (the “ Offer to Purchase ”) in accordance with the terms set forth in this Agreement, the Minimum Condition and the other Offer Conditions. Purchaser expressly reserves the right to (i) increase the Offer Price, (ii) waive any Offer Condition other than the Minimum Condition, and (iii)make any other changes in the terms and conditions of the Offer not inconsistent with the terms of this Agreement; provided , however , that unless otherwise provided by this Agreement, without the prior written consent of the Company (which the Company may withhold in its sole discretion), Purchaser will not (A) decrease the Offer Price, (B) change the form of consideration payable in the Offer, (C) decrease the maximum number of Shares subject to the Offer, (D)impose conditions to the Offer in addition to the Offer Conditions, (E) amend or modify any of the Offer Conditions in any manner that adversely affects holders of Shares, (F) amend or modify the Minimum Condition, or (G) extend or otherwise change the Expiration Date in a manner other than as required or permitted by this Agreement. Parent and Purchaser may waive the Minimum Condition only with the prior written consent of the Company, which may be granted or withheld in the Company’s sole discretion. The Offer may not be terminated or withdrawn prior to the Expiration Date, unless this Agreement is terminated in accordance with Article 8 . (d)Unless extended pursuant to and in accordance with the terms of this Agreement, the Offer will expire at 11:59:59 (New York City time) on the date that is the later of (i) twenty (20) business days (for this purpose calculated in accordance with Rule 14d-1(g)(3) under the Exchange Act) after the date on which the Offer is first commenced (within the meaning of Rule 14d-2 under the Exchange Act) and (ii) ten (10) Business Days following the expiration of the Go-Shop Period (such later date, the “ Initial Expiration Date ”) or, in the event the Offer has been extended beyond the Initial Expiration Date pursuant to and in accordance with this Agreement, the date and time to which the Offer has been so extended (such Initial Expiration Date, or such later date and time to which the Offer has been extended pursuant to and in accordance with this Agreement, the “ Expiration Date ”). -2- (e)Purchaser will, and Parent will cause Purchaser to, extend the Offer from time to time as follows: (i) if on the applicable Expiration Date, any of the Offer Conditions (including the Minimum Condition) have not been satisfied or, to the extent waivable by Parent or Purchaser pursuant to this Agreement, waived by Parent or Purchaser, then Purchaser will extend the Offer for successive periods of not more than ten (10) Business Days each (as determined by Purchaser), or such other period as may be agreed by Parent and the Company, to permit the satisfaction of such Offer Conditions; and (ii) Purchaser will extend the Offer for the minimum period required by applicable Legal Requirements, interpretation or position of the SEC or its staff or NASDAQ or its staff. Nothing in this Section 1.1(e) will (A) require Purchaser to, and without the Company’s prior written consent Purchaser will not be permitted to, extend the Offer beyond the End Date, or (B) be deemed to impair, limit or otherwise restrict in any manner the right of the parties to terminate this Agreement pursuant to the terms of Section 8.1 . Neither Parent nor Purchaser will extend the Offer in any manner other than pursuant to and in accordance with the provisions of this Section 1.1(e) without the prior written consent of the Company. (f)The Offer Price will be adjusted appropriately and proportionately to reflect the effect of any stock split, reverse stock split, stock dividend (including any dividend or distribution of securities convertible into Company Common Stock), reorganization, recapitalization, reclassification, combination, exchange of shares or other like change with respect to Company Common Stock occurring on or after the date hereof and at or prior to the Offer Acceptance Time, and such adjustment to the Offer Price will provide to the holders of Company Common Stock the same economic effect as contemplated by this Agreement prior to such action; provided that nothing in this Section 1.1(f) will be construed to permit the Company to take any action with respect to its securities that is prohibited by the terms of this Agreement. (g)Neither Parent nor Purchaser will terminate or withdraw the Offer prior to any applicable Expiration Date unless this Agreement is validly terminated in accordance with the terms hereof. If this Agreement is terminated pursuant to the terms hereof, then Purchaser will (and Parent will cause Purchaser to) promptly (and in any event within twenty-four (24) hours of such termination), irrevocably and unconditionally terminate the Offer, will not acquire any Shares pursuant to the Offer, and will cause any depository acting on behalf of Purchaser to return, in accordance with applicable Legal Requirements, all tendered Shares to the registered holders thereof. -3- (h)As promptly as practicable on the date of commencement of the Offer (within the meaning of Rule 14d-2 under the Exchange Act), Parent and Purchaser will (i)file with the SEC a Tender Offer Statement on Schedule TO with respect to the Offer (together with all amendments and supplements thereto and including exhibits thereto, the “ Schedule TO ”) that will contain or incorporate by reference (A) the Offer to Purchase and form of the related letter of transmittal and summary advertisement, if any, and any other ancillary Offer documents and instruments pursuant to which the Offer will be made, and (B) a notice to the Company’s stockholders informing such stockholders of their rights of appraisal in respect of such Shares in accordance with Section262 of the DGCL, and (ii) cause the Offer to Purchase and related documents to be disseminated to all holders of Shares. Parent and Purchaser agree that they will cause the Schedule TO and all exhibits, amendments or supplements thereto (collectively, the “ Offer Documents ”) filed by either Parent or Purchaser with the SEC to comply in all material respects with the Exchange Act and the rules and regulations thereunder and other applicable Legal Requirements. Each of Parent, Purchaser and the Company will promptly correct any information provided by it or any of its Representatives for use in the Offer Documents if and to the extent that such information will have become false or misleading in any material respect, and to supplement the information contained in the Offer Documents to include any information that will become necessary to make the statements therein, in light of the circumstances under which they were made, not misleading, and Parent further will use all reasonable efforts to promptly cause the Offer Documents as so corrected or supplemented to be filed with the SEC and to promptly be disseminated to holders of Shares, in each case as and to the extent required by applicable Legal Requirements. The Company will promptly furnish or otherwise make available in writing to Parent and Purchaser or Parent’s legal counsel all information concerning the Acquired Companies and the Company’s stockholders that is required or is reasonably requested by Parent to be included in the Offer Documents. The Company and its counsel will be given reasonable opportunity to review and comment on the Offer Documents prior to the filing thereof with the SEC. Parent and Purchaser agree to provide the Company and its counsel with any comments Parent, Purchaser or their counsel may receive from the SEC or its staff with respect to the Offer Documents promptly after receipt of such comments. Each of Parent and Purchaser will respond promptly to any comments of the SEC or its staff with respect to the Offer Documents or the Offer. (i)Parent will cause to be provided to Purchaser on a timely basis all of the funds necessary to purchase any Shares that Purchaser becomes obligated to purchase pursuant to the Offer, and will cause Purchaser to perform, on a timely basis, all of Purchaser’s obligations under this Agreement. Section 1.2 Company Actions . (a)The Company hereby approves and consents to the Offer and represents and warrants that the Company Board, at a meeting duly called and held, has unanimously (i)determined that this Agreement and the Transactions are advisable, fair to and in the best interests of the Company’s stockholders, (ii) approved and declared advisable this Agreement and the Transactions in accordance with the requirements of the DGCL, (iii) resolved to recommend that stockholders of the Company accept the Offer and tender their Shares pursuant to the Offer (such recommendation, the “ Company Board Recommendation ”), and (iv) adopted a resolution having the effect of causing the restrictions contained in Section203 of the DGCL applicable to a “business combination” (as defined in such Section203) not to apply to the execution, delivery or performance of this Agreement and the consummation of the Offer, the Merger and the other Transactions. Subject to Section 5.3 , the Company hereby consents to the inclusion of a description of the Company Board Recommendation in the Offer Documents. -4- (b)As promptly as practicable on the day that the Offer is commenced, the Company will, following the filing of the Schedule TO, file with the SEC and disseminate to all holders of Shares, in each case as and to the extent required by applicable Legal Requirements, a Tender Offer Solicitation/Recommendation Statement on Schedule 14D-9 (together with any exhibits, amendments or supplements thereto, the “ Schedule14D-9 ”) that, subject to Section 5.3 , will reflect the Company Board Recommendation. The Schedule 14D-9 will include as an exhibit an Information Statement pursuant to Section14(f) of the Exchange Act and Rule 14f-l promulgated thereunder. The Company agrees that it will cause the Schedule 14D-9 to comply in all material respects with the Exchange Act and other applicable Legal Requirements. Each of Parent, Purchaser and the Company will respond promptly to any comments of the SEC or its staff and to promptly correct any information provided by it or its Representatives for use in the Schedule 14D-9 if and to the extent that such information will have become false or misleading in any material respect or as otherwise required by applicable Legal Requirements and to supplement the information contained in the Schedule 14D-9 to include any information that will become necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. The Company further will use all reasonable efforts to cause the Schedule 14D-9 as so corrected or supplemented to promptly be filed with the SEC and to promptly be disseminated to holders of Shares, in each case as and to the extent required by applicable Legal Requirements. Parent and Purchaser will promptly furnish or otherwise make available in writing to the Company or the Company’s legal counsel all information concerning Parent and Purchaser that is required or may reasonably be requested by the Company to be included in the Schedule 14D-9. Parent and its counsel will be given reasonable opportunity to review and comment on the Schedule 14D-9 and any amendment thereto prior to the filing thereof with the SEC. The Company will provide Parent and its counsel with any comments the Company or its counsel may receive from the SEC or its staff with respect to the Schedule 14D-9 promptly after receipt of such comments. The Company will respond promptly to any comments of the SEC or its staff with respect to the Schedule 14D-9. (c)In connection with the Offer, the Company will, or will cause its transfer agent to, promptly (and in any event not later than five (5) Business Days after the date hereof) furnish Parent with a list of its stockholders, mailing labels and any available listing or computer file containing the names and addresses of all record holders of Shares and lists of securities positions of Shares held in stock depositories, and will provide to Parent such additional information (including updated lists of stockholders, mailing labels and lists of securities positions) and such other assistance as Parent or its Representatives may reasonably request. Except for such steps as are necessary to disseminate the Offer Documents and any other documents necessary to consummate the Transactions, Parent and Purchaser and their agents will hold in confidence the information contained in any such labels, listings and files and will use such information only in connection with the Offer and the Merger and, if this Agreement will be terminated, will, upon request, deliver, and will use their respective reasonable efforts to cause their agents to deliver, to the Company (or destroy) all copies and any extracts or summaries from such information then in their possession or control. (d)The Company will register (and will instruct its transfer agent to register) the transfer of the Shares accepted for payment by Purchaser effective immediately after the Offer Acceptance Time. Section 1.3 Directors . To the extent requested by Parent in writing, each director of any Acquired Company immediately prior to the Effective Time will execute and deliver a letter effectuating such Person’s resignation as a member of the Company Board or any similar governing body of an Acquired Company to be effective as of the Effective Time. -5- Article 2 The Merger Section 2.1 Merger of Purchaser Into the Company . Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time, Purchaser will be merged with and into the Company and the separate corporate existence of Purchaser will thereupon cease. The Company will be the surviving corporation in the Merger, and the separate corporate existence of the Company, with all its rights, privileges, immunities, powers and franchises, will continue unaffected by the Merger, except as set forth in this Article 2 . Section 2.2 Effect of the Merger . The Merger will have the effects set forth in this Agreement and in the applicable provisions of the DGCL. Section 2.3 Closing; Effective Time . The closing of the Merger (the “ Closing ”) will take place at the offices of Perkins Coie LLP, 1900 16th Street, Suite 1400, Denver, Colorado, 80202 at 10:00 a.m. (New York City time), or at such other place, date and time as the parties hereto may agree in writing, as promptly as practicable following the consummation of the Offer, but in any event no later than the second (2nd) Business Day after the satisfaction or waiver of the last to be satisfied or waived of the conditions set forth in Article 7 (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of such conditions) (the date on which the Closing occurs, the “ Closing Date ”). Subject to the provisions of this Agreement, a certificate of merger satisfying the applicable requirements of the DGCL will be duly executed by the Company and Parent, Purchaser and the Company will cause such certificate to be delivered to the Secretary of State of the State of Delaware for filing immediately following the Offer Acceptance Time and concurrently with the Closing. The Merger will become effective on the Closing Date upon the filing of such certificate of merger with the Secretary of State of the State of Delaware or such later time on the Closing Date as is agreed upon in writing by the parties hereto and specified in the certificate of merger (such time on the Closing Date, the “ Effective Time ”). From and after the Effective Time, the Surviving Corporation will possess all the properties, rights, powers, privileges, franchises and be subject to all of the debts, obligations, liabilities, restrictions and disabilities of the Company and Purchaser, all as provided in the DGCL. Section 2.4 Merger Without Meeting of Stockholders . The Merger will be governed by Section251(h) of the DGCL. The parties hereto will take all necessary and appropriate action to cause the Merger to become effective as soon as practicable following the Offer Acceptance Time, without a meeting of stockholders of the Company in accordance with Section251(h) of the DGCL. -6- Section 2.5 Certificate of Incorporation and Bylaws; Directors and Officers . Unless otherwise determined by Parent prior to the Effective Time: (a)by virtue of the Merger, the Certificate of Incorporation of the Surviving Corporation will be amended and restated in its entirety to read as set forth in ExhibitB and, as so amended and restated, will be the Certificate of Incorporation of the Surviving Corporation until thereafter changed or amended as provided therein or by applicable Legal Requirements; (b)the Bylaws of the Surviving Corporation will be amended and restated as of the Effective Time to read as set forth in ExhibitC and, as so amended and restated, will be the Certificate of Incorporation of the Surviving Corporation until thereafter changed or amended and provided therein or by applicable Legal Requirements; and (c)the directors and officers of the Surviving Corporation from and after the Effective Time will be the respective individuals who are designated as directors and officers of Purchaser immediately prior to the Effective Time, until their respective death, permanent disability, resignation or removal or until their respective successors are duly elected and qualified. Section 2.6 Conversion of Shares . (a)At the Effective Time, by virtue of the Merger and without any further action on the part of Parent, Purchaser, the Company or any stockholder of the Company: (i)any Shares then held by the Company or any wholly owned Subsidiary of the Company (or held in the Company’s treasury) will be canceled and will cease to exist, and no consideration will be delivered in exchange therefor; (ii)any Shares then held by Parent, Purchaser or any other wholly owned Subsidiary of Parent will be canceled and will cease to exist, and no consideration will be delivered in exchange therefor; (iii)except as provided in clauses (i) and (ii) above and subject to Section 2.6(b) , each Share then issued and outstanding (other than any Dissenting Shares) will be converted into the right to receive a cash amount equal to the Offer Price, without interest thereon (the “ Merger Consideration ”), subject to any withholding of Taxes required by applicable Legal Requirements in accordance with Section 2.7(f) ; and (iv)each share of the common stock, $0.001 par value per share, of Purchaser then issued and outstanding will be converted into one (1) fully paid and nonassessable share of common stock of the Surviving Corporation. (b)At the Effective Time, all Shares converted pursuant to Section 2.6(a)(iii) will cease to be outstanding and will automatically be cancelled and will cease to exist, and each holder of any certificates evidencing such Shares (the “ Certificates ”) or non-certificated Shares represented by book-entry (“ Book-Entry Shares ”) immediately prior to the Effective Time will cease to have any rights with respect thereto, except the right to receive the Merger Consideration therefor. -7- Section 2.7 Surrender of Certificates; Stock Transfer Books . (a)Prior to the Offer Acceptance Time, Parent will designate a bank or trust company reasonably acceptable to the Company to act as agent (the “ Paying Agent ”) for the holders of Shares to receive the funds to which holders of such Shares will become entitled pursuant to this Agreement. At the Closing, Parent will deposit or cause to be deposited with the Paying Agent sufficient funds to pay the aggregate Merger Consideration payable in respect of the Shares (the “ Payment Fund ”). To the extent the Payment Fund diminishes for any reason below the level required to make prompt payment of the amounts described in the preceding sentence, Parent and Purchaser will, or will cause the Surviving Corporation to, promptly replace or restore the lost portion of such fund so as to ensure that it is maintained at a level sufficient to make such payments. The Payment Fund will be invested by the Paying Agent as directed by Parent; provided that (i) no such investment or losses thereon will relieve Parent from making the payments required by this Article 2 or affect the amount of Merger Consideration payable in respect of the Shares and following any losses Parent will promptly provide additional funds to the Paying Agent in the amount of any such losses, (ii) no such investment will have maturities that could prevent or delay payments to be made pursuant to this Agreement, and (iii) such investments will be in short-term obligations of the United States of America with maturities of no more than thirty (30) days or guaranteed by, and backed by the full faith and credit of, the United States of America. Any and all interest or other amounts earned with respect to such funds will be paid to Parent. The Payment Fund will not be used for any other purpose. The Surviving Corporation will (and Parent will cause the Surviving Corporation to) pay all charges and expenses, including those of the Paying Agent, in connection with the exchange of Shares and the payment of the Merger Consideration in respect of the Shares. (b)Promptly after the Effective Time, Parent and the Surviving Corporation will cause the Paying Agent to mail to each Person who was, immediately prior to the Effective Time, a holder of record of Shares entitled to receive the Merger Consideration pursuant to Section 2.6(a)(iii) a form of letter of transmittal (which will specify that delivery will be effected, and risk of loss and title to the Certificates will pass, only upon proper delivery of the Certificates to the Paying Agent) and (ii) instructions for use in effecting the surrender of the Certificates or Book-Entry Shares pursuant to such letter of transmittal. Upon surrender to the Paying Agent of (A) Certificates, together with such letter of transmittal, duly completed and validly executed in accordance with the instructions thereto, and such other documents as may be reasonably required pursuant to such instructions, or (B) receipt of an “agent’s message” by the Paying Agent (or such other evidence, if any, of transfer as the Paying Agent may reasonably request) in the case of Book-Entry Shares, the holder of such Certificates or Book-Entry Shares, as applicable, will be entitled to receive in exchange therefor the Merger Consideration for each Share formerly evidenced by such Certificates or Book-Entry Shares, as applicable, and such Certificates and Book-Entry Shares, as applicable, will then be canceled. No interest will accrue or be paid on the Merger Consideration payable upon the surrender of any Certificates or Book-Entry Shares for the benefit of the holder thereof. If the payment of any Merger Consideration is to be made to a Person other than the Person in whose name the surrendered Certificates formerly evidencing Shares are registered on the stock transfer books of the Company, it will be a condition of payment that the Certificate so surrendered will be endorsed properly or otherwise be in proper form for transfer and that the Person requesting such payment will have paid all transfer and other similar Taxes required by reason of the payment of the Merger Consideration to a Person other than the registered holder of the Certificate surrendered, or will have established to the satisfaction of the Surviving Corporation that such Taxes either have been paid or are not applicable. Payment of the applicable Merger Consideration with respect to Book-Entry Shares will only be made to the Person in whose name such Book-Entry Shares are registered. -8- (c)At any time following the one hundred eightieth (180th) day after the Effective Time, the Surviving Corporation will be entitled to require the Paying Agent to deliver to it any funds which had been made available to the Paying Agent and not disbursed to holders of Certificates or Book-Entry Shares (including all interest and other income received by the Paying Agent in respect of all funds made available to it), and, thereafter, such holders will be entitled to look only to the Surviving Corporation (subject to abandoned property, escheat and other similar Legal Requirements) as general creditors thereof with respect to any Merger Consideration that may be payable upon due surrender of the Certificates or Book-Entry Shares held by them. Notwithstanding the foregoing, neither the Surviving Corporation nor the Paying Agent will be liable to any holder of Certificates or Book-Entry Shares for any Merger Consideration delivered in respect of such share to a public official pursuant to any abandoned property, escheat or other similar Legal Requirements. If any Certificate or Book Entry Share has not been surrendered or transferred prior to the date on which any Merger Consideration in respect thereof would otherwise escheat to or become the property of any Governmental Authority, then any such Merger Consideration in respect of such Certificate or Book Entry Share will become, to the extent permitted by applicable Legal Requirements, the property of the Surviving Corporation, free and clear of any claims or interest of any Person previously entitled thereto. (d)No dividends or other distributions with respect to capital stock of the Surviving Corporation with a record date on or after the Effective Time will be paid to the holder of any unsurrendered Certificates or Book-Entry Shares. (e)At the close of business on the day of the Effective Time, the stock transfer books of the Company with respect to Shares will be closed and thereafter there will be no further registration of transfers of Shares on the records of the Company. From and after the Effective Time, the holders of Shares outstanding immediately prior to the Effective Time will cease to have any rights with respect to such Shares except as otherwise provided herein or by applicable Legal Requirements. If, after the Effective Time, any Certificate or Book-Entry Share is presented to the Surviving Corporation, Parent or the Paying Agent for surrender or transfer, as applicable, it will be cancelled and exchanged for the cash amount in immediately available funds to which the holder thereof is entitled pursuant to this Section 2.7 . (f)Each of the Company, the Surviving Corporation, Parent and Purchaser will be entitled to deduct and withhold (or cause the Paying Agent to deduct and withhold) from the Merger Consideration payable to any holder of Shares or any consideration otherwise payable pursuant to this Agreement, such amounts as it is required by any Legal Requirement to deduct and withhold with respect to Taxes. To the extent that amounts are so withheld and paid to the appropriate Governmental Body in accordance with all Legal Requirements, such withheld amounts will be treated for all purposes of this Agreement as having been paid to the Person in respect of which such deduction and withholding was made. -9- (g)If any Certificate has been lost, stolen or destroyed, then, upon the making of an effective affidavit of that fact by the Person claiming such Certificate to be lost, stolen or destroyed, which includes an agreement to indemnify and defend and hold harmless Parent, the Surviving Corporation and the Paying Agent from and against any and all costs, claims, losses, judgments, damages, counsel fees, expenses and liabilities whatsoever which each may suffer, sustain or incur in connection with the failure of any statement, representation or warranty set forth in such affidavit, any payment for or transfer, exchange or delivery of such Certificate and such Person’s inability to locate such Certificate, and, if required by Parent, the posting by such Person of a bond in customary amount as indemnity against any claim that may be made against it with respect to such Certificate, the Paying Agent will issue in exchange for such lost, stolen or destroyed Certificate a check in the amount (after giving effect to any required Tax withholdings as provided in Section 2.7(f) ) equal to the number of Shares represented by such lost, stolen or destroyed Certificate that have been surrendered multiplied by the per Share Merger Consideration. Section 2.8 Appraisal Rights . Notwithstanding anything in this Agreement to the contrary, the Shares outstanding immediately prior to the Effective Time and held by a holder who is entitled to demand and properly demands appraisal for such Shares in accordance with and complies in all respects with Section 262 of the DGCL (such Shares, the “ Dissenting Shares ”) will not be converted into the right to receive Merger Consideration and will entitle such holder only to the rights with respect to such Dissenting Shares as may be provided by Section 262 of the DGCL, unless such holder fails to perfect or withdraws or otherwise loses such holder’s right to appraisal of such holder’s Shares. If, after the Effective Time, such holder fails to perfect or withdraws or loses such holder’s right to appraisal, then each such Dissenting Share will be treated as if it had been converted as of the Effective Time into a right to receive the Merger Consideration without any interest thereon (less any amounts entitled to be deducted or withheld pursuant to Section 2.7(f) ). The Company will give Parent prompt notice of any demands received by the Company for appraisal of Shares, and Parent will have the right to participate in and direct all negotiations and proceedings with respect to such demands. The Company will not, without the prior written consent of Parent, make any payment with respect to, or settle or offer to settle, any such demands, or agree to do any of the foregoing. Parent will not, except with the prior written consent of the Company, require the Company to make any payment with respect to any demands for appraisal or offer to settle or settle any such demands, unless any such payment is made or settlement is effective following the Effective Time. Section 2.9 Treatment of Company Equity Awards . (a)Effective as of the Effective Time, each option to purchase shares of Company Common Stock granted under any Company Equity Plan other than the ESPP (each, a “ Company Option ”) that is outstanding immediately prior to the Effective Time and that is not then fully vested and exercisable will become fully vested and exercisable as of immediately prior to the Effective Time. Effective as of the Effective Time, all Company Options outstanding immediately prior to the Effective Time (after giving effect to the acceleration of vesting described herein) will be cancelled and, in consideration for such cancellation, the holders thereof will automatically (and without any further action being required of such holders) receive from the Surviving Corporation, at, or as soon as practicable but in no even more than thirty (30) days following, the Effective Time, an amount in cash equal to (i) the total number of shares of Company Common Stock subject to such Company Option, multiplied by (ii) the excess, if any, of (A) the Merger Consideration over (B) the per share exercise price for such Company Option, without interest and subject to any applicable Tax withholding in accordance with Section 2.7(f) . -10- (b)Each time-based restricted stock unit award for shares of Company Common Stock and each performance-based restricted stock unit award for shares of Company Common Stock granted and earned for 2013 performance (an aggregate total of 59,212 performance-based restricted stock units), in each case granted under any Company Equity Plan other than the ESPP (each, a “ Company Restricted Stock Unit Award ”) that is outstanding immediately prior to the Effective Time and that is not then fully vested will become fully vested as of immediately prior to the Effective Time. Effective as of the Effective Time, all Company Restricted Stock Unit Awards outstanding immediately prior to the Effective Time (after giving effect to the acceleration of vesting described herein) will be cancelled and, in consideration for such cancellation, the holders thereof will automatically (and without further action being required of such holders) receive, at, or as soon as practicable but in no event more than thirty (30) days following, the Effective Time, an amount in cash from the Surviving Corporation equal to (i) the total number of shares of Company Common Stock subject to such Company Restricted Stock Unit Award, multiplied by (ii) the Merger Consideration without interest and subject to any applicable Tax withholding in accordance with Section 2.7(f) . (c)Each performance-based restricted stock unit award for shares of Company Common Stock granted under any Company Equity Plan other than the ESPP and which is not a Company Restricted Stock Unit Award (each, an “ Unearned Performance Award ”) that is outstanding immediately prior to the Effective Time will be cancelled without consideration effective as of the Effective Time. Section 2.10 Further Action . The parties will take all necessary action to cause the Merger to become effective as soon as practicable following the Offer Acceptance Time without a meeting of the Company’s stockholders, as provided in Section251(h) of the DGCL. If, at any time after the Effective Time, any further action is reasonably determined by Parent to be necessary or desirable to carry out the purposes of this Agreement or to vest the Surviving Corporation with full right, title and possession of and to all rights and property of Purchaser and the Company, then the officers and directors of the Surviving Corporation will be fully authorized (in the name of Purchaser, in the name of the Company and otherwise) to take such action. Article 3 Representations and Warranties of the Company The Company hereby represents and warrants to Parent and Purchaser as follows, except with respect to (a) exceptions and disclosures set forth in the part or subpart of the Company Disclosure Schedule corresponding to the particular Section or subsection in this Article 3 , and (b) disclosure in the Company SEC Documents filed after January 1, 2014 and prior to the date of this Agreement (other than (i) any information in the “Risk Factors,” “Special Note Regarding Forward-Looking Statements” or “Quantitative and Qualitative Disclosures about Market Risk” sections of such Company SEC Documents or other forward-looking, cautionary or predictive statements in such Company SEC Documents, and (ii) any Employee Plans filed as an exhibit to the Company SEC Documents): -11- Section 3.1 Due Incorporation; Subsidiaries, Etc . (a)The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware and has all necessary corporate power and authority: (i) to conduct its business in the manner in which its business is currently being conducted and as currently planned to be conducted; (ii) to own, lease and use its assets in the manner in which its assets are currently owned, leased and used; and (iii) to perform its obligations under all Contracts by which it is bound, except where the failure to be so incorporated, validly existing or in good standing, or have such power and authority, would not result in a Material Adverse Effect. (b) Part 3.1(b) of the Company Disclosure Schedule identifies the name and address of each Subsidiary of the Company and indicates its jurisdiction of organization and each jurisdiction in which it is authorized to conduct or actually conducts business. Neither the Company nor any other Acquired Company owns any capital stock of, or any equity interest of, or any equity interest of any nature in, any other Entity other than the Subsidiaries. None of the Acquired Companies has agreed or is obligated to make, or is bound by any Contract pursuant to which it may become obligated to make, any future investment in or capital contribution to any other Entity other than a Subsidiary of the Company. (c)Each Subsidiary is an Entity duly organized, validly existing and in good standing (if such concept is applicable in the applicable jurisdictions) under the laws of the jurisdiction of its organization, and has all necessary organizational power and authority: (i) to conduct its business in the manner in which its business is currently being conducted and as currently planned to be conducted; (ii) to own, lease and use its properties and assets in the manner in which such properties and assets are currently owned, leased and used; and (iii) to perform its obligations under all Contracts by which it is bound, except where the failure to be so organized, validly existing or in good standing, or have such power or authority, would not result in a Material Adverse Effect. (d)Each of the Acquired Companies is qualified or licensed to do business as a foreign Entity and is in good standing, in each jurisdiction in which the nature of its business requires such qualification or license, except where the failure to be so qualified, licensed or in good standing would not result in a Material Adverse Effect. Section 3.2 Certificate of Incorporation and Bylaws; Minutes . (a)The Company has delivered to Parent prior to the date of this Agreement accurate and complete copies of its certificate of incorporation (the “ Company Charter ”) and bylaws (the “ Company Bylaws ”), including all amendments thereto, as in effect on the date hereof and the certification of incorporation and bylaws, or equivalent organizational or governing documents, including all amendments thereto, as in effect on the date hereof, of each Subsidiary of the Company. The Company is not in violation of the Company Charter or the Company Bylaws, and none of the Subsidiaries of the Company is in violation of its organizational or governing documents. -12- (b)The Company has delivered to Parent prior to the date of this Agreement accurate and complete copies in all material respects of the minutes of the Company Board, all committees thereof, which have been previously approved by the Company Board, and of all Company stockholder meetings, in each case since January 1, 2013, except that the portions of such minutes of the Company Board or any committee thereof relating to the Transactions, the strategic process relating thereto and any other confidential strategic process have been redacted. Section 3.3 Capitalization, Etc . (a)The authorized capital stock of the Company consists of: (i)144,000,000 Shares, of which 88,836,561 Shares were issued and outstanding as of the close of business on the day immediately preceding the date of this Agreement; (ii) 1,000 shares of Company Convertible Common Stock, of which no shares were issued and outstanding as of the close of business on the day immediately preceding the date of this Agreement; and (iii) 5,000 shares of Company Preferred Stock, of which no shares were issued and outstanding as of the close of business on the day immediately preceding the date of this Agreement. All of the issued and outstanding Shares have been duly authorized and validly issued, and are fully paid and nonassessable, and all shares of Company Common Stock which may be issued as contemplated or permitted by this Agreement will be, when issued, duly authorized and validly issued, fully paid and non-assessable and not subject to any pre-emptive rights. The Company has no shares of capital stock reserved for issuance, other than those as set forth in this Section 3.3 . (b)Except as set forth in the Company’s certificate of incorporation, as amended prior to the date of this Agreement: (i) none of the outstanding Shares is entitled or subject to any preemptive right, antidilutive right, right of repurchase or forfeiture, right of participation, right of maintenance, conversion right, redemption right or any similar right; (ii)none of the outstanding Shares is subject to any right of first refusal in favor of the Company; (iii) there are no outstanding bonds, debentures, notes or other indebtedness of the Acquired Companies having a right to vote (or convertible into or exercisable for such securities having the right to vote) on any matters on which the stockholders of the Company have a right to vote; and (iv) there is no Contract to which the Company or any other Acquired Company are party relating to the voting or registration of, or restricting any Person from purchasing, selling, pledging or otherwise disposing of (or from granting any option or similar right with respect to), any Shares. None of the Acquired Companies is under any obligation, or is bound by any Contract pursuant to which it may become obligated, to purchase, repurchase, redeem or otherwise acquire any outstanding Shares or other securities. -13- (c)Other than those shares of Company Common Stock reserved for issuance under the Company Equity Plans, the respective numbers of which are set forth on Part3.3(c) of the Company Disclosure Schedule , the Company has no shares of capital stock reserved for issuance. The Company has not granted any outstanding Company Stock Option, Company Stock-Based Award or other equity award of any kind to a Company Associate, in each case other than pursuant to the Company Equity Plans. Part3.3(c) of the Company Disclosure Schedule contains a complete and accurate list of all Company Stock Options, Company Stock-Based Awards and ESPP Purchase Rights issued and outstanding under the Company Equity Plans as of the date of this Agreement, including the date of grant, number of shares of Company Common Stock to which such Company Stock Option, Company Stock-Based Award or ESPP Purchase Right is subject and, where applicable, exercise price and vesting schedule and whether any such Company Stock Option is intended to qualify as an Incentive Stock Option (within the meaning of the Code), in each case indicating the Company Equity Plan pursuant to which such Company Stock Option, Company Stock-Based Award and ESPP Purchase Right was granted. (d)The Company has delivered to Parent prior to the date of this Agreement true and complete copies of all Company Equity Plans covering the Company Stock Options, Company Stock-Based Awards and ESPP Purchase Rights outstanding as of the date of this Agreement, and the forms of all award agreements evidencing such Company Stock Options, Company Stock-Based Awards and ESPP Purchase Rights (and any other stock award agreements to the extent there are variations from the form of agreement). Each (i) Company Stock Option, Company Stock-Based Award and ESPP Purchase Right was granted in compliance in all material respects with all applicable Legal Requirements and all of the terms and conditions of the Company Equity Plan pursuant to which it was issued, (ii)Company Stock Option has an exercise price per Share equal to or greater than the fair market value of a Share as determined pursuant to the terms of the applicable Company Equity Plan pursuant to which it was issued, as applicable, on the date of such grant, and (iii) Company Stock Option and, if applicable, Company Stock-Based Award has a grant date identical to (or following) the date on which the Company Board or compensation committee actually awarded such Company Stock Option or, if applicable Company Stock-Based Award. (e)All of the outstanding capital stock or other voting securities of, or ownership interests in, each Subsidiary of the Company are duly authorized, validly issued, fully paid and nonassessable and one hundred percent (100%) owned by the Company or one (1) of its Subsidiaries, free and clear of any Encumbrance (except for Permitted Encumbrances). None of the Acquired Companies owns any voting interest in any Person except for the voting interests in the Subsidiaries of the Company. (f)Except as set forth in Section 3.3(c) , there is no: (i) outstanding subscription, option, call, warrant, agreement, arrangement, commitment or other right (whether or not currently exercisable) to acquire any shares of the capital stock, restricted stock unit, stock-based performance unit, shares of phantom stock, stock appreciation right, profit participation right or any other right that is linked to, or the value of which is in any way based on or derived from, the value of any shares of capital stock or securities of any of the Acquired Companies; (ii) outstanding security, instrument, bond, debenture, note or obligation that is or may become convertible into or exchangeable for any shares of the capital stock or other securities of any of the Acquired Companies; or (iii) stockholder rights plan (or similar plan commonly referred to as a “poison pill”) or other Contract pursuant to which any of the Acquired Companies is or may become obligated to sell or otherwise issue any shares of its capital stock or any other securities. -14- Section 3.4 Authority . (a)The Company has all requisite corporate power and authority to enter into, deliver and perform its obligations under this Agreement and, assuming the transactions contemplated by this Agreement are consummated in accordance with Section251(h) of the DGCL, consummate the Transactions. The execution and delivery of this Agreement by the Company and, the consummation by the Company of the Transactions have been duly and validly authorized by all necessary corporate action on the part of the Company, and no other corporate proceedings on the part of the Company are necessary to authorize the execution and delivery of this Agreement or to consummate the Transactions (assuming, with respect to the consummation of the Transactions, that the Merger is consummated in accordance with Section251(h) of the DGCL). (b)The Company Board, at a meeting duly called and held, has unanimously (i) determined that this Agreement and the Transactions are advisable, fair to and in the best interests of the Company’s stockholders, (ii) approved and declared advisable this Agreement and the Transactions, including the Offer and the Merger, in accordance with the requirements of the DGCL, (iii) resolved to recommend that stockholders of the Company accept the Offer and tender their Shares pursuant to the Offer, and (iv) adopted a resolution having the effect of causing the restrictions contained in Section203 of the DGCL applicable to a “business combination” (as defined in such Section203) not to apply to the execution, delivery or performance of this Agreement, the consummation of the Offer, the Merger and the other Transactions. This Agreement has been duly executed and delivered by the Company and constitutes the legal, valid and binding obligation of the Company and assuming due authorization, execution and delivery by Parent and Purchaser, is enforceable against the Company in accordance with its terms, subject to (A) laws of general application relating to bankruptcy, insolvency and the relief of debtors, and (B) rules of law governing specific performance, injunctive relief and other equitable remedies. Section 3.5 Non-Contravention; Consents . Assuming compliance with the applicable provisions of the DGCL, the execution, delivery and performance of this Agreement by the Company and the consummation by the Company of the Transactions will not: (a) contravene, conflict with or result in a breach or violation of, or default under, any of the provisions of the Company Charter or Company Bylaws or the comparable governing instruments of any other Acquired Company; (b) except set forth on Part3. 5 of the Company Disclosure Schedule , require any consent or approval under, constitute a change of control or default under, or result in a breach or violation of, a termination (or right of termination), vesting, amendment, acceleration, cancellation or default under, acceleration or creation of any obligations or loss of rights pursuant to, any Material Contract, or result in the creation or imposition of any Encumbrance on any of the properties or assets of any Acquired Company; or (c) contravene, conflict with or result in a material breach or violation of any Legal Requirement applicable to any Acquired Company, except with respect to matters in clause (b) or (c) which would not result in a Material Adverse Effect. Except as may be required by DGCL, the Exchange Act, the Takeover Laws, and the rules and regulations of NASDAQ, neither the Company nor any of its Affiliates is required to give notice to, deliver any report to, make any filing with, or obtain any Consent from any Person at any time prior to the Closing in connection with the execution, delivery and performance of this Agreement, or the consummation by the Company of the Offer, the Merger or any of the other Transactions, except those that the failure to make or obtain would not result in a Material Adverse Effect. -15- Section 3.6 SEC Filings; Financial Statements . (a)Since January 1, 2014, the Company has filed on a timely basis all reports, schedules, forms, statements and other documents (including exhibits and all other information incorporated therein) required to be filed with or furnished to the SEC by the Company (such documents, together with any documents filed with or furnished to the SEC after the date of this Agreement, the “ Company SEC Documents ”). As of their respective dates, the Company SEC Documents complied, or if filed or furnished subsequent to the date of this Agreement, will comply, in all material respects with the requirements of the Securities Act or the Exchange Act, as the case may be, and the rules and regulations of the SEC promulgated thereunder applicable to such Company SEC Documents. Except to the extent that information contained in any Company SEC Document has been revised, amended, modified or superseded by a later filed Company SEC Document (prior to the date of this Agreement), none of the Company SEC Documents when filed or furnished contained, and any Company SEC Document filed with or furnished to the SEC subsequent to the date of this Agreement will not contain, any untrue statement of a material fact or omission of a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. The Company will file prior to the Effective Time all reports, schedules, forms, statements and other documents required to be filed or furnished by it with the SEC prior to such time. To the extent not available on the SEC website, the Company has delivered to Parent complete and correct copies of the Company SEC Documents. No other Acquired Company is required to file any forms, reports, statements, schedules or other documents with the SEC. (b)The financial statements (including any related notes) contained or incorporated by reference in the Company SEC Documents: (i) complied or, if filed with or furnished to the SEC subsequent to the date of this Agreement, will comply as to form in all material respects with the published rules and regulations of the SEC applicable thereto; (ii) were prepared in accordance with accounting principles generally accepted in the United States (“
